Citation Nr: 0629149	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  98-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 70 percent for 
a depressive disorder.

3.  Entitlement to an effective date earlier than July 31, 
1997, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1967, with subsequent service in the United States Army 
Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1998 and November 1998 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A decision by the Board dated February 16, 2000, denied the 
veteran's claim of entitlement to an evaluation in excess of 
40 percent for bilateral hearing loss and his claim of 
entitlement to an effective date earlier than July 31, 1997, 
for a grant of TDIU.  The Board's decision also granted 
entitlement to an evaluation of 70 percent, but no higher, 
for the veteran's service-connected depressive disorder.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which, upon a 
motion by the Secretary of Veterans Affairs, which was not 
opposed by the veteran-appellant, vacated the Board's 
February 16, 2000, decision on the issues listed on the title 
page of this decision and remanded the matter for further 
proceedings, to include VA's compliance with the duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  

A Board decision dated August 15, 2002, denied entitlement to 
an effective date earlier than July 31, 1997, for a grant of 
TDIU.  The veteran appealed the Board's decision to the 
Court, which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's August 15, 2002, decision and remanded the matter for 
further proceedings.    

In August 2003, the Board remanded the issues of entitlement 
to increased ratings for bilateral hearing loss and a 
depressive disorder for notification and development action.  
In September 2004, the Board remanded the issue of 
entitlement to an earlier effective date for a grant of TDIU 
for notification action.  The case was returned to the Board 
in July 2006.        



FINDINGS OF FACT

1.  The most recent VA audiological examination to evaluate 
the veteran's auditory acuity for disability compensation 
purposes, which was conducted in January 2005, showed Level V 
hearing in both ears; the VA audiological examinations 
conducted earlier in the appeal period did not show results 
significantly different for rating purposes.

2.  The veteran's service-connected depressive disorder is 
primarily manifested by some symptoms of anxiety and 
depression which are productive of no more than moderate 
social and occupational impairment, without any effect on his 
thought process, memory, or ability to perform the activities 
of daily living.

3.  The veteran's currently diagnosed incompetency to handle 
his financial affairs is related to a history of non-service-
connected psychotic symptoms/episodes and to the non-service-
connected residuals of a recent cerebral vascular accident 
[stroke] and not to his service-connected depressive 
disorder.

4.  The date of claim for TDIU was July 31, 1997.

5.  Prior to July 31, 1997, it was not factually 
ascertainable that the veteran's service-connected 
disabilities had increased in severity so as to meet the 
requirements in law for a grant of entitlement to TDIU.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, Diagnostic 
Code 6100 (2005).

2.  The criteria for an evaluation in excess of 70 percent 
for a depressive disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9434 (2005).

3.  Entitlement to an effective date earlier than July 31, 
1997, for a grant of entitlement to TDIU is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400(o)(2), 4.16(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in March 2004 and October 2004 by the RO 
satisfied the statutory and regulatory duty to notify 
provisions.  There is no indication in the record that 
additional evidence material to the issues decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  The adjudication of the veteran's claims on appeal 
was prior to the enactment of the VCAA.  The VCAA notice 
provided to the veteran by the RO in March 2004 and October 
2004 was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran and his representative have 
had ample opportunity to submit evidence and argument in 
support of his claims on appeal during the eight years that 
this appeal has been pending before the Board, the timing of 
the VCAA notice was not in any way prejudicial to him.

Claims For Increased Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase 
in disability rating is at issue, the present level of 
disability is of primary concern.  While the entire recorded 
history of a disability is to be reviewed, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco
 v. Brown, 7 Vet. App. 55, 58 (1994).

Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

At a VA audiological examination in July 1997, the pure tone 
threshold average in the right ear was 60 decibels, and the 
pure tone threshold average in the left ear was 55 decibels.  
Speech recognition was 80 percent in the right ear and 92 
percent in the left ear.  Such hearing test results equate to 
Level IV hearing in the right ear and Level I hearing in the 
left ear, which warrants only a non-compensable (zero 
percent) evaluation under applicable rating criteria.

At a VA audiological examination in September 1997, the pure 
tone threshold average in the right ear was 57.5 decibels, 
and the pure tone threshold average in the left ear was 60 
decibels.  Speech recognition was 56 percent in the right ear 
and 64 percent in the left ear.  Such hearing test results 
equate to Level VII hearing in the right ear and Level VI 
hearing in the left ear, which warrants only an evaluation of 
30 percent under applicable rating criteria.

At a VA audiological examination in August 1998, the pure 
tone threshold average in the right ear was 58.5 decibels, 
and the pure tone threshold average in the left ear was also 
58.5 decibels.  Speech recognition was 60 percent in the 
right ear and 68 percent in the left ear.  Such hearing test 
results equate to Level VI hearing in the right ear and Level 
V hearing in the left ear, which warrants only an evaluation 
of 20 percent under applicable rating criteria.

At a VA audiological examination in January 2005, the pure 
tone threshold average in the right ear was 63 decibels, and 
the pure tone threshold average in the left ear was 59 
decibels.  Speech recognition was 72 percent in the right ear 
and 68 percent in the left ear.  Such hearing test results 
equate to Level V hearing in both ears, which warrants only 
an evaluation of 20 percent under applicable rating criteria.

On this record, there is clearly no basis to allow a 
schedular evaluation higher than the 40 percent rating for 
bilateral hearing loss which is currently in effect.  
Furthermore, there is absolutely no indication from the 
competent audiological and medical evidence of record that 
the veteran's bilateral hearing loss is in any way unusual or 
exceptional, and for that reason he is not entitled to a 
higher evaluation for bilateral hearing loss on an 
extraschedular basis.  Therefore, his claim for an increased 
rating for bilateral hearing loss is without merit on either 
a schedular or 
an extraschedular basis and must be denied.  See 38 U.S.C.A. 
§ 1155 (West 2002);  38 C.F.R. §§ 3.321(b)(1), 4.85, 
Diagnostic Code 6100 (2005). 

Depressive Disorder

The veteran's service-connected depressive disorder is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, pertaining to 
major depressive disorder, and a general formula for rating 
mental disorders, which provides that:

A 70 percent evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships.

An evaluation of 100 percent for a depressive disorder 
requires total occupational and social impairment, due 
to such symptoms as:  Gross impairment and thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

In Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002), 
the Court noted that the symptoms recited in the general 
formula for rating mental disorders of 38 C.F.R. § 4.130 
follow the phrase "such symptoms as" and that 'such as' 
means "for example" or "like or similar to."  The Court 
stated that the factors listed in the rating formula are 
"examples" of conditions which warrant particular ratings 
and that, without those examples, differentiating one 
evaluation from the next higher evaluation would be extremely 
ambiguous.  The Court stated that the VA Secretary, acting 
within his authority to adopt and apply schedule of ratings, 
chose to create a general rating formula for mental disorders 
and that the Secretary's use of the phrase "such symptoms 
as" followed by a list of examples provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
The Court held in Mauerhan that, in rating mental disorders, 
VA is to consider all symptoms of a claimant's condition 
which affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).

The record in this case demonstrates that the veteran 
exhibited none of the symptoms listed in the general formula 
for rating mental disorders as showing impairment at the 100 
percent level due to psychiatric disease or other indicia of 
that severity of impairment until he suffered a cerebral 
vascular accident [stroke], the residuals of which are not 
service-connected and which affected his thought processes to 
the point where a VA physician who evaluated his mental 
status in March 2006 found that he is no longer competent to 
manage his VA benefit payments.

At a VA psychiatric examination in January 2005, the 
diagnosis was depressive disorder not otherwise specified, 
with psychotic features.  The examining physician assigned a 
Global Assessment of Functioning (GAF) score of 55.  The GAF 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See DSM-IV at 32.  A GAF score of 
55 denotes moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

The VA examining physician in January 2005 also reported 
that, on mental status examination, the veteran was 
cooperative, his grooming was clean, his eye contact was 
fair, his speech had a normal rate and rhythm, he reported 
his mood as "okay", his insight and judgment were fair, and 
his thought process was "circumstantial."  
"Circumstantiality" is a pattern of speech characterized by 
delay in getting to the point because of the interpolation of 
unnecessary, tedious details and irrelevant parenthetical 
remarks.  See Dorland's Illustrated Medical Dictionary 334 
(28th ed., 1994).

The veteran is service connected for a mood disorder 
manifested by depression but not for psychosis or psychotic 
episodes or breaks.  He is also not service connected for 
residuals of a stroke.  Because during the pendency of this 
appeal the records of the veteran's psychiatric treatment and 
the reports of his psychiatric evaluations contain no 
findings or opinions that his service-connected mood disorder 
has ever been manifested by signs or symptoms such as those 
listed in the criteria of VA's schedule to rate psychiatric 
disability as warranting a schedular evaluation of 100 
percent or similar indicia of that level of impairment, there 
is no reasonable basis on which the claim on appeal for a 
rating in excess of 70 percent may be allowed, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2005).             

Claim For Earlier Effective Date      

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2005).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2005).

A TDIU is a grant of an increase in disability compensation.  
In the veteran's case, a decision of the Board in July 1981, 
which is final, see 38 U.S.C.A. § 7104(b) (West 2002) denied 
a claim which he had made for a TDIU.  On July 31, 1997, the 
veteran filed with VA a copy of a statement by a VA staff 
physician dated in March 1988 to the effect that the 
veteran's medical treatment records showed that he had 
anxiety and depression related to chronic tinnitus and that 
he had become unable to earn a living in his previous 
occupation of musician and teacher of piano.  The veteran 
stated that this item of medical evidence should be used to 
support a "claim for increase."  The RO accepted the 
veteran's statement received on July 31, 1997, as an informal 
claim of entitlement to TDIU.  

A regulation provides that, upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution, and if 
received within one year from the date it was sent to the 
claimant, the formal claim will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. 
§ 3.155(a) (2005).  In this case, in February 1998, the RO 
sent the veteran a copy of VA Form 21-8940, Veteran's 
Application For Increased Compensation Based on 
Unemployability, which he completed and filed in March 1998.  
A rating decision in November 1998 granted the veteran's 
claim of entitlement to TDIU.  At that time, the veteran's 
service-connected disabilities were: a depressive disorder, 
evaluated as 50 percent disabling; bilateral hearing loss, 
evaluated as 40 percent disabling; tinnitus, evaluated as 10 
percent disabling; and varicose veins, evaluated as non-
compensably [zero percent] disabling.  The veteran's combined 
rating for disability compensation purposes in November 1998 
was 70 percent, making him basically eligible for a TDIU.  

It is noted that the determination was made by the RO in 
November 1998 to grant entitlement to TDIU to the veteran 
even though there was at that time no opinion of record by 
any treating or evaluating health care provider or by any 
vocational expert that the veteran's service-connected 
disabilities had rendered him unable to secure or follow a 
substantially gainful occupation.  In this regard, the Board 
notes that in 1988 the national economy and the economy of 
the State of Alabama included many substantially gainful 
occupations other than musician and music teacher.  

A rating decision in December 1998 assigned the date of 
claim, July 31, 1997, as the effective date of the grant of 
TDIU.  The veteran's attorney-representative has argued that 
prior to July 31, 1997, it was factually ascertainable that 
the veteran was unemployable due to a combination of service-
connected disabilities.  However, the Board finds that the 
only probative evidence on the issue of whether an individual 
is incapable of substantial gainful employment due to 
physical and/or mental disability is competent evidence from 
a medical professional or from a person whose qualifications 
show that he or she is an expert on matters of employment and 
employability.  Competent medical evidence means evidence 
provided by a person who is qualified by education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2005).  The veteran's 
attorney-representative pointed out in her argument on the 
issue that in a statement dated in December 2001 a private 
family practice physician stated that he or she had reviewed 
the veteran's claims file and that it his or her opinion that 
the veteran's service-connected bilateral hearing loss had 
made the veteran "unable to retain meaningful employment" 
since 1977.  

The opinion in writing by the private family practice 
physician, which was received by VA in April 2002, does not 
entitle the veteran to an earlier effective date for TDIU 
under the provisions of 38 C.F.R. § 3.400(o)(2) for more than 
one reason.  

First, the regulation requires the claimant to file his claim 
for TDIU within one year of the date on which it becomes 
factually ascertainable that an increase in severity of his 
service-connected disabilities warranting entitlement to TDIU 
has occurred, and in the veteran's case assuming without 
deciding that it was factually ascertainable in 1977 that the 
veteran's service-connected disabilities had increased in 
severity so as to warrant a grant of TDIU, nevertheless, he 
was required to file his claim for TDIU by 1978 for his claim 
to meet the criteria of the regulation in question in order 
to be entitled to an effective date prior to the date of 
claim of July 31, 1997, and he did not do so.  In point of 
fact, as noted above, a decision of the Board in 1981 denied 
a claim by the veteran for TDIU.  Because that Board decision 
is final, for the purpose of this appeal the veteran has 
obviously not met the filing requirements of 38 C.F.R. 
§ 3.400(o)(2).  

Second, the private family practice physician stated that it 
was his or her opinion that one of the veteran's service-
connected disabilities, bilateral hearing loss, precluded 
"meaningful" employment in the veteran's case.  Whatever 
the private family practice physician may have meant by the 
phrase "meaningful employment", the Board finds as a fact 
that the opinion of record of the private family practice 
physician does not constitute an opinion that the veteran's 
service-connected disabilities have made him unable to secure 
or follow a substantially gainful occupation, which is a 
required finding under the provisions of 38 C.F.R. § 4.16(a) 
for a grant of entitlement to TDIU on a schedular basis, the 
benefit for which the veteran is seeking an earlier effective 
date.  

There is no evidence of record in the veteran's case that any 
health care provider or qualified vocational expert has ever 
found that his service-connected disabilities have made him 
unable to secure or follow all substantially gainful 
occupations, so no conclusion may be reached based on the 
evidence of record in this case other than the conclusion 
that it has never been factually ascertainable that the 
veteran's service-connected disabilities have increased in 
severity so as to entitle him to a grant of TDIU.  

At no time prior to July 31, 1997, was it factually 
ascertainable that the veteran's service-connected 
disabilities had increased in severity so as to entitle him 
to a grant of TDIU, so he cannot be entitled under 38 C.F.R. 
§ 3.400(o)(2) to an earlier effective date for his grant of 
TDIU.  No other statutory or regulatory provision would allow 
entitlement to an earlier effective date for the grant of 
TDIU in his case.  The proper effective date for the grant of 
entitlement to TDIU in the veteran's case is the date of 
claim, July 31, 1997, because the veteran's entitlement to 
TDIU, if any, did not arise prior to that date.   Entitlement 
to an earlier effective date for the benefit of TDIU is not 
established.  See 38 U.S.C.A. § 5110 (West 2002);38 C.F.R. §§ 
3.400, 4.16 (2005).

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 70 percent for a 
depressive disorder is denied.

Entitlement to an effective date earlier than July 31, 1997, 
for a grant of entitlement to TDIU is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


